Lundberg Stratton, J.,
dissenting.
{¶ 34} Because I believe that the commission abused its discretion when it concluded that the claimant had voluntarily abandoned his job, I respectfully dissent.
{¶ 35} Appellee David Gross was a 16-year-old high school student working at a KFC restaurant for less than three months when he was severely burned on November 26, 2003, while cleaning a pressure cooker. He filed a workers’ compensation claim that was allowed for his burns. On December 8, 2003, he was awarded compensation for temporary total disability (“TTD”) from the date of the injury until April 6, 2004.
{¶ 36} KFC investigated the events that led to the accident. Almost three months later, KFC concluded that Gross had failed to follow verbal warnings and *70violated written safety procedures at the time of the accident. KFC’s director of operations fired him on February 13, 2004. At the request of KFC, the commission then determined that Gross had voluntarily abandoned his employment by his own actions. The commission ordered TTD payments terminated as of February 13.
{¶ 37} This is an issue of first impression for us. We have created complicated distinctions between voluntary and involuntary departures. The distinction is even more difficult when the employer’s reason for termination is inextricably tied to the accident that produced the injury. Because of “the great potential for abuse in allowing a simple allegation of misconduct to preclude temporary total disability compensation,” I believe we should examine Gross’s situation more closely in light of the totality of the circumstances. State ex rel. Smith v. Superior’s Brand Meats, Inc. (1996), 76 Ohio St.3d 408, 411, 667 N.E.2d 1217.
{¶ 38} Although KFC may have been justified in terminating Gross for misconduct, I do not believe that, under these circumstances, his firing should bar TTD compensation. We have held that if an employee’s departure from the workplace “is causally related to his injury,” it is not voluntary and should not preclude the employee’s eligibility for TTD compensation. State ex rel. Rockwell Intenatl. v. Indus. Comm. (1988), 40 Ohio St.3d 44, 46, 531 N.E.2d 678. I agree with the appellate court that KFC’s termination letter established that Gross’s termination was casually related to his industrial injury. 2005-Ohio-3936, 2005 WL 1806457 at ¶ 11. The company interviewed eyewitnesses to the accident and concluded that Gross was at fault because his misconduct “resulted in causing injuries to [Gross] and two fellow employees.” As a result of the investigation, the company notified him, “[Y]our employment at [KFC] is hereby terminated effective February 13, 2004.”
{¶ 39} An employer may argue that a claimant has voluntarily abandoned his former position of employment only if the worker was medically capable of doing the job at the time the abandonment occurred. State ex rel. Brown v. Indus. Comm. (1993), 68 Ohio St.3d 45, 48, 623 N.E.2d 55. But if the claimant leaves the job because he can no longer perform his duties as a result of an industrial injury, the separation is involuntary. State ex rel. Rockwell Intenatl., 40 Ohio St.3d at 46, 531 N.E.2d 678. In this case, the majority reasoned that Gross’s misconduct that resulted in termination occurred simultaneously with the accident and the onset of disability. Therefore, according to the majority, he voluntarily abandoned his job. I do not agree with that analysis. His disability and termination did not occur at the same time. Gross became disabled instantaneously as the result of his accident on November 26, 2003. He became separated from the workplace on February 13, 2004, when KFC fired him. Therefore, I believe that State ex rel. Brown v. Indus. Comm. (1993), 68 Ohio St.3d 45, 623 N.E.2d 55, and *71State ex rel. Pretty Prods., Inc. v. Indus. Comm. (1996), 77 Ohio St.3d 5, 670 N.E.2d 466, do apply, thereby preserving Gross’s eligibility for TTC.
{¶ 40} I am also concerned that the majority is tacitly injecting fault into a no-fault system of compensation and reintroducing contributory negligence as a basis for defeating the right to recover compensation. Our workers’ compensation laws are intended to compensate a worker who suffers an industrial injury without a determination of fault or wrongdoing. Yet KFC assessed fault for the accident and acted according to its conclusion. This is contrary to worker’s compensation principles, and we should not condone such actions.
{¶ 41} If we conclude that this was a voluntary departure that precludes payment of TTD, I believe that this will place us on a slippery slope toward assessing fault in industrial accidents. The employer will examine the employee’s conduct following an industrial accident and use any infraction discovered to terminate the employee. When this occurs, where do we draw the line? What about the employee who fails to properly shut down a machine, tries to stop it manually, and, as a result, causes a machine malfunction that results in injury? The employer may decide to terminate the employee for improperly operating the machine in violation of a work rule. Should the employee’s fault preclude his receiving TTD benefits? The answer to this question is no. Our workers’ compensation laws do not permit the introduction of fault — regardless of whether the employee’s act that caused injury was intentional or negligent. Therefore, if the employee is terminated and the termination was related to the employee’s conduct that resulted in injury, I believe it should be deemed an involuntary termination.
{¶ 42} Gross was a teenager at the time of the accident, and, most likely, he was immature and naive. He suffered serious injuries as a consequence of his actions. However, the purpose behind workers’ compensation is to protect those who suffer work-related injuries regardless of their own negligence or fault. State ex rel. Cotterman v. St. Marys Foundry (1989), 46 Ohio St.3d 42, 544 N.E.2d 887. Although KFC may have been justified in terminating Gross for intentionally violating a work rule, in many instances, there may be little distinction between an intentional violation and a negligent violation of a rule. Our workers’ compensation system has compensated thousands of workers who have been injured as the result of intentional violations of workplace rules. I see no reason to withhold Gross’s TTD benefits on that basis.
{¶ 43} I believe that Gross’s termination was “causally related to his industrial injury” and that he did not voluntarily abandon his job. State ex rel. Pretty Prods., Inc., 77 Ohio St.3d at 8, 670 N.E.2d 466. Consequently, I believe that the *72commission abused its discretion when it ordered TTD payments terminated. I would affirm the judgment of the court of appeals. Therefore, I dissent.
Hochman & Plunkett Co., L.P.A., Gary D. Plunkett, Brett R. Bissonnette, and Todd T. Miller, for appellee David M. Gross.
Scheuer, Mackin & Breslin, L.L.C., Edna Scheuer, and Salvatore A. Gilene, for appellant.
Jim Petro, Attorney General, and Andrew J. Alatis, Assistant Attorney General, for appellee Industrial Commission.
Philip J. Fulton Law Office, Philip J. Fulton, and David B. Barnhart, urging affirmance for amicus curiae, Ohio Academy of Trial Lawyers.
Pfeifer, J., concurs in the foregoing dissenting opinion.